SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

586
CA 15-01630
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


BRIAN EISCH, AS PARENT AND NATURAL GUARDIAN OF
ISAAC EISCH, AN INFANT, PLAINTIFF-RESPONDENT,

                      V                            MEMORANDUM AND ORDER

SANDY CREEK CENTRAL SCHOOL DISTRICT,
DEFENDANT-APPELLANT.


PETRONE & PETRONE, P.C., UTICA, CONGDON, FLAHERTY, O’CALLAGHAN, REID,
DONLON, TRAVIS & FISHLINGER, UNIONDALE (CHRISTINE GASSER OF COUNSEL),
FOR DEFENDANT-APPELLANT.

ALEXANDER LAW OFFICE, PLLC, SYRACUSE (RALPH S. ALEXANDER OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (James
W. McCarthy, J.), entered March 13, 2015. The order, among other
things, denied in part defendant’s motion for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: We affirm for reasons stated at Supreme Court in its
bench decision and by the court in its written decision. We write
only to note that, contrary to defendant’s contention, the court
properly granted plaintiff’s cross motion for summary judgment
dismissing the first and second affirmative defenses in their
entirety. Although defendant alleged, inter alia, that the injuries
sustained by plaintiff’s son were caused by the negligence of
“others,” i.e., the student who assaulted him, we conclude that there
is no view of the evidence that the student’s conduct was anything but
intentional (see generally Smith v County of Erie, 295 AD2d 1010,
1010-1011).




Entered:    July 1, 2016                         Frances E. Cafarell
                                                 Clerk of the Court